DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2022 has been entered.  Claims 1-2 and 4-9 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FI 126361 to Mentula (Mentula) in view of U.S. Patent No. 6,394,259 to Alhainen (Alhainen).
Concerning claim 1, Mentula discloses a feed roller, comprising: 
a round plate-type flange body (E1 in the figure reproduced below), and 
radial ribs (E2 in the figure reproduced below) fixed at an even spacing over an outer circumference (at 2) of the round plate-type flange body (E1) with gripping members (3) for providing a firm grip of the surface of a tree stem being handled by the feed roller, 
wherein each radial rib (E2) comprises an outer edge (E3 in the figure reproduced below) that is disposed at an oblique angle (see figure 3) to the axis (E4 in the figure reproduced below) of the feed roller, and 
wherein the outer edge (E3) of each radial rib (E2) comprises several gripping members (3) having a respective straight blade edge (E5 in the figure reproduced below)  arranged such that each of the respective straight blade edges (E5) extends parallel to the axis (E4) of the feed roller; and 
wherein the respective several gripping members (3) of each radial rib (E2) are linearly distributed relative to one another in straight line.
However, Mentula does not explicitly disclose that the respective straight blade edges of each of the several gripping members are provided at different distances from the axis of the roller such that outer edge collectively defined by the several gripping members has a curved convex configuration.
Alhainen discloses a feed roller, comprising: 
a round plate-type flange body (2), and 
radial ribs (4) fixed at an even spacing over an outer circumference (7) of the round plate-type flange body (2) with gripping members (3) for providing a firm grip of the surface of a tree stem being handled by the feed roller, 
wherein the outer edge of each radial rib (4) comprises several gripping members (3) having a respective straight blade edge (see figures 2-3 and 5-6)  arranged such that each of the respective straight blade edges extends parallel to the axis (through 5) of the feed roller; and 
wherein the respective several gripping members (3) of each radial rib (4) are linearly distributed relative to one another in straight line and wherein the respective straight blade edges of each of the several gripping members (3) are provided at different distances from the axis of the roller (1) such that outer edge collectively defined by the several gripping members has a curved convex configuration (see figures 2-3 and 5-6).
Because both these references are concerned with a similar problem, using a feed roller for feeding wood, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the ribs and gripping members of Mentula to have the shape disclosed by Alhainen as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case it would result in a combination that feeds the wood accordingly to predictable results.
Concerning claim 2, Mentula in view of Alhainen discloses wherein there are at least three gripping members (3).
Concerning claim 4, Mentula in view of Alhainen discloses the blade edges of the gripping members (3) of all ribs lie within the same cylindrical plane.
Concerning claim 5, while Mentula in view of Alhainen does not disclose wherein at least one of the radial ribs with its gripping members is machined from a single one-piece steel plate, such limitation is merely a product by process and the process by which the end result product (i.e. rib with gripping members) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the rib and gripping members are formed does not in itself warrant patentability.  Further, it is known in the art that the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.
Concerning claim 6, while Mentula in view of Alhainen does not disclose wherein at least one of the radial ribs with its gripping members is machined from a single one-piece steel plate, wherein at least one of the radial ribs with its gripping members is an integral piece with no seams or joints, which is welded to the flange body, such limitation is merely a product by process and the process by which the end result product (i.e. feed roller) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the rib and gripping members are formed and then applied to the flange body does not in itself warrant patentability.  Further, it is known in the art that the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.
Concerning claims 7 and 9, Mentula, in view of Alhainen, does not explicitly disclose (as the only figures that shows the angle is figure 3 which is in perspective view) wherein said oblique angle is between 24° and 26° (claim 7 requires between 15° and 45°, claim 9 shortens this range to 24° to 26°).  However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of to modify Mentula in view of Alhainen such that said oblique angle is between 24° and 26° as such determination would result during routine engineering practices and experimentation.  Further, applicant has assigned no criticality to such an angle.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Concerning claim 8, Mentula in view of Alhainen discloses wherein there are 5-10 gripping members in a row at the outer edge of at least one of the radial ribs (as both discloses 5).  Further, it is noted that applicant has assigned no criticality to the number of gripping members and as such, modifying Mentula in view of Alhainen to have the specific number of gripping members would result during routine engineering practices and experimentation.

    PNG
    media_image1.png
    726
    1007
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 7,640,956 discloses a similar feed roller to applicant’s having a round plate like flange body (12, 16), radial ribs (20) over the circumference of the body and gripping members (30) where each radial rib comprises an outer edge that is disposed at an oblique angle to the axis of the feed roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/30/2022